Constitutional prohibition does not extend to all searches and seizures but only to unreasonable ones. (People v. McGurn,341 Ill. 632; People v. Patterson, 354 id. 313; People v. Marvin, 358 id. 426.) There was no search in this case within the meaning of our holding in People v. Marvin, supra, in which we pointed out that a search implies a prying into hidden places for that which is concealed, and it is not a search to observe that which is open to view. The officers in this case were invited to enter. They did so without force, fraud or trickery, and, having entered, they performed their exact and obvious duty. The judgment should be affirmed. *Page 36